Exhibit 10.23

AMENDED AND RESTATED

COTT CORPORATION

EQUITY INCENTIVE PLAN

RESTRICTED SHARE UNIT AWARD AGREEMENT

(Performance-Based Vesting)

1. Performance-Based Share Unit Award – Terms and Conditions. Under and subject
to the provisions of the Amended and Restated Cott Corporation Equity Incentive
Plan (the “Plan”) and upon the terms and conditions set forth herein, Cott
Corporation (the “Company”) has granted to                      (the “Grantee”),
effective                      (the “Date of Grant”), a Restricted Share Unit
Award (the “Award”) of                      performance-based restricted share
units (such units, the “Performance Units”), in respect of services to be
provided in          and thereafter. At all times, each Performance Unit shall
be equal in value to one common share in the capital of the Company (each, a
“Share”). Such Award is subject to the terms and conditions of this
Performance-Based Restricted Share Unit Agreement (the “Agreement”) and the
Plan.

(a) Performance Period. For purposes of this Agreement, the “Performance Period”
is the period beginning on                     , which is the first day of the
Company’s          fiscal year, and ending on the last day of the Company’s
         fiscal year.

(b) Payout of Award. Provided the Award has not previously been forfeited, as
soon as administratively practicable following the expiration of the Performance
Period, but in no event later than the later to occur of (i) sixty (60) days
following the expiration of the Performance Period and (ii) the date that
audited financial statements are available for the Company’s          fiscal
year, the Company shall issue to the Grantee in a single payment the number of
Shares underlying the Performance Units to which the Grantee is entitled
pursuant hereto. The Shares issued by the Company hereunder may at the Company’s
option be either (i) evidenced by a certificate registered in the name of the
Grantee or his or her designee; or (ii) credited to a book-entry account for the
benefit of the Grantee maintained by the Company’s stock transfer agent or its
designee.

(c) Satisfaction of Performance Objectives. The payout of the Award shall be
contingent upon the attainment during the Performance Period of the performance
objectives set forth in Section 1(e) herein (the “Performance Objectives”). The
payout of the Award shall be determined upon the expiration of the Performance
Period in accordance with the Performance Objectives. The final determination of
the payout of the Award will be authorized by the Human Resources and
Compensation Committee of the Company’s Board of Directors (the “Committee”).

(d) Rights During Performance Period.

(i) During the Performance Period, the Grantee shall not have any rights as a
shareholder with respect to the Shares underlying the Performance Units,
including dividend rights (other than as described in subsection (ii) below).
Upon the expiration of the Performance Period and payout of the Award, the
Grantee may exercise voting rights and shall be entitled to receive dividends
and other distributions with respect to the number of Shares to which the
Grantee is entitled pursuant hereto.

 

1



--------------------------------------------------------------------------------

(ii) As of any date that the Company pays an ordinary cash dividend on its
Shares, the Company shall credit the Grantee with a dollar amount equal to
(i) the per share cash dividend paid by the Company on its Shares on such date,
multiplied by (ii) the total number of Performance Units that are outstanding
immediately prior to the record date for that dividend (a “Dividend Equivalent
Right”). Any Dividend Equivalent Rights credited pursuant to the foregoing
provisions of this Section 1(d) shall be subject to satisfaction of the same
Performance Objectives, and to the same payment and other terms, conditions and
restrictions as the original Performance Units to which they relate; provided,
however, that the amount of any earned Dividend Equivalent Rights shall be paid
in cash at the same time as the related Performance Units. No crediting of
Dividend Equivalent Rights shall be made pursuant to this Section 1(d) with
respect to any Performance Units which, immediately prior to the record date for
that dividend, have been paid out or forfeited pursuant to the terms of the
Plan.

(e) Performance Objectives. Subject to Section 2 of this Agreement, the
Performance Units shall vest and become non-forfeitable as set forth in the
chart below based on the Company’s achievement of a specified level of
cumulative Pre-Tax Income for the Performance Period:

 

Pre-Tax Income

   Percentage of Performance Units
Vested  

125% of Target or greater

     200 % 

100% of Target

     100 % 

70% of Target

     40 % 

Less than 70% of Target

     0 % 

The applicable percentage of Performance Units vested will be interpolated on a
linear basis between the levels stated in the chart above, but only to the
extent that Pre-Tax Income exceeds 70% of Target. The number of Performance
Units that vest based on Performance Objectives will be determined by the
Committee following the end of the Performance Period (the “Final Committee
Determination”) and payment of vested Performance Units will be made in the
period provided for in Section 1(b) of this Agreement. Any Performance Units
that do not vest based on the Performance Objectives described herein (and which
have not previously terminated pursuant to the terms of this Agreement) will
automatically terminate as of the Final Committee Determination. Any such
determination by the Committee shall be final and binding.

For purposes of this Section 1(e), the following definitions shall apply:

“Pre-Tax Income” shall mean, subject to Section 4, earnings before income taxes
of the Company based on the Company’s audited financial statements for such
period.

 

2



--------------------------------------------------------------------------------

“Pre-Tax Income (2016)” shall mean $        .

“Pre-Tax Income (2017)” shall mean $        .

“Pre-Tax Income (2018)” shall mean $        .

“Target” shall mean the sum of (i) Pre-Tax Income (2016), (ii) Pre-Tax Income
(2017), and (iii) Pre-Tax Income (2018).

2. Prohibition Against Transfer. Until the expiration of the Performance Period
and payout of the Award, the Award, the Performance Units subject to the Award,
and any interest in Shares related thereto, and the rights granted under this
Agreement are not transferable or assignable other than for normal estate
settlement purposes. Until the expiration of the Performance Period and payout
of the award, the Award, the Performance Units and any interest in Shares
related thereto, may not be sold, exchanged, assigned, transferred, pledged,
hypothecated, encumbered or otherwise disposed of, shall not be assignable by
operation of law, and shall not be subject to execution, attachment, charge,
alienation or similar process. Any attempt to effect any of the foregoing shall
be null and void and without effect.

3. Securities Law Requirements. The Company shall not be required to issue
Shares pursuant to the Award, to the extent required, unless and until (a) such
Shares have been duly listed upon each stock exchange on which the Common Shares
are then registered; and (b) a registration statement under the Securities Act
of 1933 with respect to such Shares is then effective.

4. Adjustments. For purposes of calculating Pre-Tax Income, adjustments will be
made for items that are discretely disclosed in either the financial statements,
footnotes thereto or Management’s Discussion and Analysis sections of the
Company’s quarterly or annual filings with the U.S. Securities and Exchange
Commission. The following are the adjustments to Pre-Tax Income:

(a) The impact of changes to U.S. generally accepted accounting principles (“US
GAAP”);

(b) The impact of changes to tax laws or other regulations in any jurisdiction
the Company operates in;

(c) The impact of discontinued operations or items that are unusual or
infrequently occurring as defined by US GAAP;

(d) All expenses related to capital markets and M&A transactions authorized by
the Board of Directors, including integration costs, professional advisor fees,
investment banking fees and gains or losses due to the repurchase of debt or
equity;

 

3



--------------------------------------------------------------------------------

(e) Gains or losses resulting from, or expenses incurred for the restructuring
of the Company’s legal and tax structure in place at the beginning of the 2010
fiscal period, including gains or losses due to intercompany loans between the
Company’s subsidiaries;

(f) U.S.GAAP purchase accounting adjustments in connection with the acquisition
of DS Services of America Inc. by Crestview Partners and the Company; and

(g) The impact of foreign currency exchange rate fluctuations, on both a
translational and transactional basis.

5. Incorporation of Plan Provisions. This Agreement is made pursuant to the
Plan, the provisions of which are hereby incorporated by reference. Capitalized
terms not otherwise defined herein shall have the meanings set forth for such
terms in the Plan. In the event of a conflict between the terms of this
Agreement and the Plan, the terms of the Plan shall govern.

6. Compliance with Section 409A of the Code. To the extent applicable, it is
intended that the Agreement and the Plan comply with the provisions of
Section 409A of the Code, so that the income inclusion provisions of
Section 409A(a)(1) of the Code do not apply to the Grantee. The Agreement and
the Plan shall be administered and interpreted in a manner consistent with this
intent, and any provision that would cause the Agreement or the Plan to fail to
satisfy Section 409A of the Code shall have no force and effect until amended to
comply with Section 409A of the Code (which amendment may be retroactive to the
extent permitted by Section 409A of the Code and may be made by the Corporation
without the consent of the Grantee). Notwithstanding the foregoing, no
particular tax result for the Grantee with respect to any income recognized by
the Grantee in connection with the Agreement is guaranteed, and the Grantee
solely shall be responsible for any taxes, penalties or interest imposed on the
Grantee in connection with the Agreement. Reference to Section 409A of the Code
will also include any regulations, or any other guidance, promulgated with
respect to such Section by the U.S. Department of the Treasury or the Internal
Revenue Service.

7. Tax Withholding.

(a) Grantees Other Than UK Grantees. The Grantee shall pay all applicable income
and employment taxes (including taxes of any foreign jurisdiction) which the
Company or a Subsidiary is required to withhold at any time with respect to the
Units. Such payment shall be made in full, at the Grantee’s election, in cash or
check, by withholding from the Grantee’s next normal payroll check, or by the
relinquishment of Shares that otherwise would be issued to the Grantee pursuant
to this Agreement. Shares tendered as payment of required withholding shall be
valued at the closing price per share of the Company’s common stock on the date
such withholding obligation arises.

(b) UK Grantees. By executing this Agreement, the Grantee agrees with the
Company (for itself and on behalf of the Grantee’s employing company (the
“Employer”)) that the Company (or, if it is the secondary contributor in respect
of the Grantee for the purposes of national insurance contributions, the
Employer) may recover from the Grantee (by deduction or otherwise) an amount
equal to any secondary Class 1 contributions payable in respect of the

 

4



--------------------------------------------------------------------------------

acquisition by the Grantee of any Shares pursuant to this Agreement, together
with any income tax and primary Class 1 contributions due under the Pay As You
Earn system in respect of any Shares acquired by the Grantee pursuant to this
Agreement and the Grantee hereby agrees to indemnify the Company and the
Employer for such amounts. For the avoidance of doubt, a broker or trustee
instructed by the Grantee shall be entitled to retain, out of the aggregate
number of Shares issued in the name of the Grantee and to which the Grantee
would otherwise be entitled pursuant to this Agreement, and sell as agent for
the Grantee, such number of Shares as in the opinion of the Company or the
Employer will realize an amount equivalent to any amount due from the Grantee
pursuant to this Section and to pay such proceeds to the Employer to reimburse
it for such amount.

8. Employment. The rights and obligations of the Grantee under the terms of his
office or employment with the Employer will not be affected by his participation
in the Plan or any right which he may have under this Agreement and this
Agreement does not form part of any contract of employment between the Grantee
and the Employer. If the Grantee’s office or employment is terminated for any
reason whatsoever (and whether lawful or otherwise) he will not be entitled to
claim any compensation for or in respect of any consequent diminution or
extinction of his rights or benefits (actual or prospective) under this
Agreement or otherwise in connection with the Plan.

9. Beneficiary Designation. The Grantee may, subject to compliance with all
applicable laws, name, from time to time, any beneficiary or beneficiaries (who
may be named contingently or successively) to whom any benefit under the Plan is
to be paid in the event of the Grantee’s death before the Grantee receives any
or all of such benefit. Each designation will revoke all prior designations by
the Grantee, shall be in the form as may be prescribed by the Committee, and
will be effective only when filed by the Grantee in writing with the Committee
during his or her lifetime. In the absence of any such designation, benefits
remaining unpaid at the Grantee’s death shall be paid to his or her estate.

10. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida and the laws of the United
States applicable therein.

11. Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

12. Entire Agreement.

(a) The Grantee hereby acknowledges that he or she has received, reviewed and
accepted the terms and conditions applicable to this Agreement, and has not been
induced to enter into this Agreement or acquire any Performance Units by
expectation of employment or continued employment with the Company or any of its
subsidiaries. The granting of the Award and the issuance of Performance Units
are subject to the terms and conditions of the Plan, all of which are
incorporated into and form an integral part of this Agreement.

 

5



--------------------------------------------------------------------------------

(b) The Grantee hereby acknowledges that he or she is to consult with and rely
upon only the Grantee’s own tax, legal, and financial advisors regarding the
consequences and risks of this Agreement and the award of Performance Units.

(c) This Agreement may not be amended or modified except by a written agreement
executed by the parties hereto or their respective successors and legal
representatives. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect.

13. Counterparts. This Agreement may be executed in counterparts, which together
shall constitute one and the same original.

[SIGNATURE PAGE FOLLOWS]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Cott Corporation has caused this Agreement to be duly
executed by one of its duly authorized officers, and the Grantee has executed
this Agreement, effective as of the Date of Grant.

 

COTT CORPORATION By:  

 

Print Name:  

 

Title:  

 

GRANTEE:   By:  

 

Print Name:  

 

 

7